Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16th, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Regarding claims 1 and 19-20, the claim is directed to apertures forming a “repeat unit…as measured by the Repeat Unit Test herein” which is confusing and indefinite for a number of reasons.
A claim cannot explicitly refer to the specification for reliance on scope (i.e. “herein”). This error is repeated in claims 5-7 as well.
It is unclear what structure the Repeat Unit Measurement Test [as set forth in 0108-0116 of the PGPub] imparts on the specification. The single repeat unit is detailed with a 
Does the test also include image analysis software like the aperture calculations? The disclosure is unclear.
Regarding the incorporation of the test and the repeat unit conditions, it is suggested Applicant reference U.S. Patent No. 9,468,092 or 10,270,000 B2 for examples of how to properly incorporate Applicant originated test conditions or physical embodiments resulting from those conditions/parameters into a claim.
In conclusion, the Repeat Unit Measurement Test as currently incorporated is relatively useless and the Examiner intends to form a repeat unit as restricted by the currently claimed structural/physical limitations. Applicant needs to concretely specify in the claim how the boundaries of a repeat unit are set and how the area within it is measured (i.e. the surface area including the apertures of a region comprising etc. or however it is defined in the specification).
Further regarding claim 1, the claim ends with “and 730 mm2 to about 1,400 mm2” with no additional context. It will be assumed that this mirrors the claim language in dependent claim 3 and independent claim 20 for purposes of expedited prosecution.
Lastly, regarding claims 1-7 and 19-20, it is unclear whether a “total width/length/area” is a measured predetermined dimension or the actual total dimension of the entire article.

Regarding claims 2-3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 

Regarding claim 8, it is unclear what constitutes “spaced apart” in regard to the central region. Spaced apart in relation to what?
Regarding claims 9-10, the term “melt lips” is unclear as to how it relates to the physical structure of the aperture and what a “melt lip” entails.
Regarding claim 13, it is unclear how to differentiate a “partially or fully surrounding” outer pattern from a central pattern. For instance, in a regular grid array pattern comprising a “repeat unit” of 4x4 apertures, how would the outer perimeter apertures be differentiated from the central pattern? Would it be in a C-shape comprising 10 apertures surrounding 6 apertures or 12 apertures completely surrounding 4 apertures? Applied to a grid array larger than 4x4, how would one differentiate the outer apertures vs the central apertures?
Claims 4, 11-12, and 14-18 are rejected from depending from indefinite claims.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 includes a broader range (2 to 8) than that as set forth in the independent claim (3 to 7).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardie et al. (U.S. Pub. No. 2014/0336605 A1) (hereinafter “Hardie”).
Regarding claim 19, Hardie teaches an absorbent article having a central lateral axis and a central longitudinal axis extending perpendicular to the lateral axis, the absorbent article comprising comprising a nonwoven topsheet and a liquid impermeable backsheet sandwiching an absorbent core [0099], comprising a plurality of apertures, the plurality having at least one a repeat unit (apertures defined within the grey rectangle) as demonstrated below, wherein the pattern is repeated at least 4 times along the width of the article (Fig. 5).

    PNG
    media_image1.png
    506
    418
    media_image1.png
    Greyscale


Claims 1-4, 6, 8-14, 16-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie.
Regarding claims 1-4, 6, and 20, Hardie teaches an absorbent article having a central lateral axis and a central longitudinal axis extending perpendicular to the lateral axis, the absorbent article comprising comprising a nonwoven topsheet and a liquid impermeable backsheet sandwiching an absorbent core [0099], comprising a plurality of apertures, the plurality having at least one a repeat unit (apertures defined within the grey rectangle) as demonstrated above, wherein the pattern is repeated at least 4 times along the width of the article (Figs. 2 & 5), the measurements of the area are defined as the lateral dimension being 2CD repeat + minor axis + ½CD repeat + ½minor axis, wherein the CD repeat range is about 1 to 8 mm and the minor axis is about 0.4 to 1.25 mm [0060-0062], the longitudinal dimension being 2MD repeat + major axis + ½MD repeat + ½major axis, wherein the CD repeat range is about 2 to 20 mm and the major axis is about 1.5 to 10 mm [0060-0062], giving a calculated repeat unit dimension (length or width) of about 3.1 to 22 mm or about 7.25 to 65 mm and an area of about 22.5 to 1421.9 mm2, wherein although the claimed ranges do not anticipate Applicant’s, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I. Furthermore, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claims 8 and 13, the grey circle indicates the central region comprising patterned apertures surrounded by further patterned apertures.
Regarding claims 9-10, the apertures are formed by melt-stabilized bonds followed by stretching, wherein some of the melt remnants may remain on the peripheral edges of the apertures [0072].
Regarding claims 11-12, while the apertures are substantially the same shape/size, it is possible to form apertures having varying shape/size (Fig. 5).
Regarding claims 14 and 16-17, the nonwoven material may be layered nonwovens [0049, 0098], wherein nonwoven materials may be spunbonded, carded (or meltblown) [0029, 0048-0049].

Claims 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie, as applied to claim 1 above, in view of Johansson et al. (U.S. Patent No. 7,005,558 B1) (hereinafter “Johansson”).
Regarding claims 5 and 7, Hardie does not demonstrate a longitudinal/area amount of repeat units.
Johansson teaches a nonwoven topsheet comprising a plurality of perforated apertures in a plurality of staggered rows and columns, wherein the columns would number from 3-6 repeat units and the length would number from 6-9 repeat units depending on the layout (Figs. 2 & 4-6), which gives an units per area range of 18-54.
It would have been obvious to and motivated for one of ordinary skill in the art look to the prior art and other examples of nonwoven topsheets for the number of units formed along a non-width dimension.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hardie, as applied to claim 14 above, in view of Xie et al. (CN 102673030 A) (hereinafter “Xie”).
Hardie teaches an absorbent article having a central lateral axis and a central longitudinal axis extending perpendicular to the lateral axis, the absorbent article comprising comprising a nonwoven topsheet and a liquid impermeable backsheet sandwiching an absorbent core [0099], comprising a plurality of apertures, the plurality having at least one a repeat unit (apertures defined within the grey 
Regarding claim 15, Hardie does not teach a first skin facing layer to be hydrophobic with the underlying core facing layer to be hydrophilic.
Xie teaches a perforated nonwoven fabric comprising two nonwoven layers useable as a topsheet in an absorbent article, wherein the surface (skin facing) layer has a contact angle greater than 90° (hydrophobic) and bottom/underlying layer having a contact angle less than 70°[0020], wherein the hydrophobic/hydrophilic bilayer structure is better than hydrophobic or hydrophilic alone or without [0002].
It would have been obvious to one of ordinary skill in the art at the time of invention to apply a hydrophobic/hydrophilic gradient to a first and second layer, respectively, in a top/surface sheet in an absorbent article. One of ordinary skill in the art would have been motivated to increase good feeling and liquid absorption [0002, 0024-0025].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hardie, as applied to claim 1 above, in view of Octavio et al. (U.S. Patent No. 6,025,535) (hereinafter “Octavio”).
Hardie teaches an absorbent article having a central lateral axis and a central longitudinal axis extending perpendicular to the lateral axis, the absorbent article comprising comprising a nonwoven topsheet and a liquid impermeable backsheet sandwiching an absorbent core [0099], comprising a plurality of apertures, the plurality having at least one a repeat unit (apertures defined within the grey rectangle) as demonstrated above.
Regarding claim 18, the topsheet comprising an opacifying or whitening additive is not taught by Hardie.
Octavio teaches a fluid pervious nonwoven topsheet comprising whitened or opacified fibers, wherein the opacifying agent is included in or on the fibers (pg. 2, lines 55-63 & col. 10, lines 20-32).
It would have been obvious to one of ordinary skill in the art at the time of invention to use an opacifying/whitening agent in a nonwoven topsheet. One of ordinary skill in the art would have been motivated to increase masking properties (col. 2, lines 37-40).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (EP 1066006 B1) (hereinafter “Gustafsson”).
Regarding claim 19, Gustafsson teaches an incontinence shield for a nappy (diaper/napkin) [abstract & 0031] comprising a material laminate (topsheet) (All Figs. [1]) and a liquid impermeable outer layer enclosing an absorptive body [0030], the material laminate comprising a liquid permeable outer (first) layer and liquid permeable transfer (second) layer (All Figs. [2/3]) comprising a plurality of bond sites (All Figs. [4]) melt bonding the outer layer to the transfer layer wherein the bond sites form holes through the outer layer [0020-0021], wherein a plurality of floral patterns units are formed 3-4 units across (Fig. 8), and 15 longitudinally, giving an area range 45-60 pattern units per area (Fig. 8).

Claims 1-14, 16-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson.
Regarding claims 1-14 and 20, Gustafsson teaches an incontinence shield for a nappy (diaper/napkin) [abstract & 0031] comprising a material laminate (topsheet) (All Figs. [1]) and a liquid impermeable outer layer enclosing an absorptive body [0030], the material laminate comprising a liquid permeable outer (first) layer and liquid permeable transfer (second) layer (All Figs. [2/3]) comprising a plurality of bond sites (All Figs. [4]) melt bonding the outer layer to the transfer layer wherein the bond sites form holes through the outer layer [0020-0021], a second pattern teaches groups of [5’]) in a rhomboid configuration forming a larger rhomboid configuration (Fig. 3 [5”]), the outer rhombus apertures/bonds in the configuration surrounding the centrally placed apertures/bonds (ascribed in the grey circle below), having a distance between groups (Fig. 3 [7]), wherein an increased distance (Fig. 3 [9]) is formed between reaching solo rhomboid configurtions (Fig. 3 [5]), wherein distances between apertures/bonds having a length of about 1-1.5 mm in an example [0025] within a group is about 0.5 to 1 mm (within [5’]) and distance between apertures/bonds not within a group ([7]) is greater than 2-6 mm [0018], wherein the area of a larger rhomboid configuration is calculated to be greater than 21.8 to 98.0 mm2, wherein in the repeating pattern ascribed below wherein the pattern has the estimated area of 6-8 larger rhombuses, giving a full calculated area of greater than 174.2-1568 mm2 wherein the pattern repeats at least three times (the fourth and fifth times being chopper off), wherein applied to the floral pattern having 15 rows, gives a longitudinal repeat of 7-8 times, for an area unit number of 21 to 40. The diagonal distance of the larger rhomboids is estimated to be about 6.6 to 14 mm, wherein the width and/or length of the circumscribed area is at least twice that distance.

    PNG
    media_image2.png
    452
    211
    media_image2.png
    Greyscale

Regarding claims 16-17, the nonwoven layers may be formed by spinning, carding, or melt-blowing [0013].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, as applied to claim 14 above, in view of Yukio et al. (JP 2790875 B2) (hereinafter “Yukio”) or Shimzu (U.S. Patent No. 6,274,218 B1) (hereinafter “Shimzu”).
Gustafsson teaches an incontinence shield for a nappy (diaper/napkin) [abstract & 0031] comprising a material laminate (topsheet) (All Figs. [1]) and a liquid impermeable outer layer enclosing an absorptive body [0030], the material laminate comprising a liquid permeable outer (first) layer and liquid permeable transfer (second) layer (All Figs. [2/3]) comprising a plurality of bond sites (All Figs. [4]) melt bonding the outer layer to the transfer layer wherein the bond sites form holes through the outer layer [0020-0021], wherein a plurality rhomboid-based patterns repeat across and along the length of the nonwoven laminate as recited above.
Regarding claim 15, Gustafsson does not teach the outer layer to be hydrophobic and transfer layer to be hydrophilic.
Yukio teaches a topsheet comprising two nonwoven layers, wherein the top layer is embossed and fused to the lower layer forming openings therein having a size of about 0.5 to 2 mm2, wherein the upper layer is formed from hydrophobic fibers and the lower layer is hydrophilic.
Shimzu teaches a topsheet comprising two nonwoven layers, wherein a plurality of holes form areas of increased density due to embossing and perforation forming a plurality of apertures having a diameter of 0.2 to 5 mm, giving a calculated aperture area of about 0.1 to 19.6 mm2, wherein the upper layer is formed to be hydrophobic and the lower layer is formed to be hydrophilic (col. 3, lines 1-29).
It would have been obvious to one of ordinary skill in the art at the time of invention to form a topsheet comprising two layer nonwoven laminate having openings formed by melt bonding the top .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson, as applied to claim 1 above, in view of Octavio et al. (U.S. Patent No. 6,025,535 B1) (hereinafter “Octavio”).
Gustafsson teaches an incontinence shield for a nappy (diaper/napkin) [abstract & 0031] comprising a material laminate (topsheet) (All Figs. [1]) and a liquid impermeable outer layer enclosing an absorptive body [0030], the material laminate comprising a liquid permeable outer (first) layer and liquid permeable transfer (second) layer (All Figs. [2/3]) comprising a plurality of bond sites (All Figs. [4]) melt bonding the outer layer to the transfer layer wherein the bond sites form holes through the outer layer [0020-0021], wherein a plurality rhomboid-based patterns repeat across and along the length of the nonwoven laminate as recited above.
Regarding claim 18, the topsheet comprising an opacifying or whitening additive is not taught by Gustafsson.
Octavio teaches a fluid pervious nonwoven topsheet comprising whitened or opacified fibers, wherein the opacifying agent is included in or on the fibers (pg. 2, lines 55-63 & col. 10, lines 20-32).
It would have been obvious to one of ordinary skill in the art at the time of invention to use an opacifying/whitening agent in a nonwoven topsheet. One of ordinary skill in the art would have been motivated to increase masking properties (col. 2, lines 37-40).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pub. No. 2014/0324009 A1) (hereinafter “Lee”).
Regarding claim 19, Lee teaches an aperture patterned fibrous nonwoven web used as a topsheet [0055, 0100], the aperture nonwoven web comprising a plurality of apertures comprising at least first and second arrays (sets) of apertures, wherein the first array (All Figs. [30]) is configured to form a leaf shape [0067] and a second array (All Figs. [40]) formed from a one or more wave-shapes forms a diamond (or diamond-like shape) completely surrounding the first array [0018], wherein the first/surrounding array is formed 3-5 times in the lateral direction and 7-8 times in the longitudinal direction, giving an area unit number of about 21 to 32.

Claims 1-8, 10-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
Regarding claims 1-8, 11-13, and 20, Lee teaches an aperture patterned fibrous nonwoven web used as a topsheet [0055, 0100], the aperture nonwoven web comprising a plurality of apertures comprising at least first and second arrays (sets) of apertures, wherein the first array (All Figs. [30]) is configured to form a leaf shape [0067] and a second array (All Figs. [40]) formed from a one or more wave-shapes forms a diamond (or diamond-like shape) completely surrounding the first array [0018], wherein the first/surrounding array is formed 3-5 times in the lateral direction and 7-8 times in the longitudinal direction, giving an area unit number of about 21 to 32. The first array (without the surrounding area) has a length of 5 to 40 millimeters and the width is generally from about 3 to 25 millimeters [0067], wherein the surrounding second area is has an aperture spacing of equal to or greater than 1.0 and 4.0 millimeters and the width/minor axis of the differently shaped surrounding array apertures of 0.3 to 5.0 millimeters [0086], meaning that the width and length may have at greater than 9 millimeters added to their dimensions, giving a calculated area dimension to be about 6 to 2. The first and second apertures may differ or may even differ within the array [0087].
Regarding claims 14-17, the web may be a bilayered nonwoven comprising a hydrophobic top or body-contacting layer and a hydrophilic underlayer [0077], wherein the layer can be spunbond or carded among other types of nonwoven [0043, 0077].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, in view of Johansson or Desai et al. (U.S. Pub. No. 2003/0021951 A1) (hereinafter “Desai”).
The type of apertures is said to be pin aperturing, which does not leave melt lips [0074].
Regarding claim 9, a method leaving melt lips is not taught.
Johansson teaches a nonwoven topsheet comprising a plurality of perforated apertures in a plurality of staggered rows and columns, wherein the pin is heated to at least partially fuse the aperture edges (col. 3, lines 10-34).
Desai teaches forming apertures in a nonwoven web usable as a topsheet via many prior art methods, including pin aperturing with heated needles but emphasizes forming melt-stabilized locations pulled apart into apertures by stretching as the best method [0004-0010], which may or may not have melted remnants on the aperture periphery.
It would have been obvious to one of ordinary skill in the art at the time of invention to form melt lips at least partially. One of ordinary skill in the art would have been motivated to stabilize the size and shape of the apertures (Johansson; col. 3, lines 10-34) or a cost effective and soft method of forming holes [Desai; 0004].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, as applied to claim 1 above, in view of Octavio.
Lee teaches an aperture patterned fibrous nonwoven web used as a topsheet [0055, 0100], the aperture nonwoven web comprising a plurality of apertures comprising at least first and second arrays (sets) of apertures, wherein the first array (All Figs. [30]) is configured to form a leaf shape [0067] and a second array (All Figs. [40]) formed from a one or more wave-shapes forms a diamond (or diamond-like shape) completely surrounding the first array [0018].
Regarding claim 18, the topsheet comprising an opacifying or whitening additive is not taught by Lee.
Octavio teaches a fluid pervious nonwoven topsheet comprising whitened or opacified fibers, wherein the opacifying agent is included in or on the fibers (pg. 2, lines 55-63 & col. 10, lines 20-32).
It would have been obvious to one of ordinary skill in the art at the time of invention to use an opacifying/whitening agent in a nonwoven topsheet. One of ordinary skill in the art would have been motivated to increase masking properties (col. 2, lines 37-40).

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arizti et al. (U.S. Pub. No. 2015/0283001 A1) (hereinafter “Arizti”).
Regarding claim 19, Arizti teaches an absorbent article having a central lateral axis and central longitudinal axis and comprising a liquid permeable topsheet, impermeable backsheet, and absorbent core disposed therebetween [0003], the topsheet having a width along the central lateral axis and length along the longitudinal axis [0171] and a plurality of apertures comprising repeat macropattern units such as smaller patterns, wherein Figs. 94-95 depict a pattern similar to a four leaf clover and a heart-cornered diamond surrounding a smaller diamond, respectively in a (total) width (horizontal) and (total) length (vertical) of 4 patterns x 4 patterns and 4 patterns x 5 patterns, respectively, wherein the patterns are depicted using image capture software [0259-0262, 0318-0323].

Claims 1-14, 16-17, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arizti.
Regarding claims 1-13, and 20, Arizti teaches an absorbent article having a central lateral axis and central longitudinal axis and comprising a liquid permeable topsheet, impermeable backsheet, and absorbent core disposed therebetween [0003], the topsheet having a width along the central lateral axis and length along the longitudinal axis [0171] and a plurality of apertures comprising repeat macropattern units such as smaller patterns, wherein Figs. 94-95 depict a pattern similar to an approximately 46 aperture (square/diamond-like) four leaf clover pattern the annular lobes spaced apart from and surrounding densely packed interiors and an approximately 35 aperture heart-cornered square/diamond spaced apart from and surrounding a smaller diamond pattern, respectively in a (total) width (horizontal) and (total) length (vertical) of 4 patterns x 4 patterns and 4 patterns x 5 patterns, respectively, wherein the patterns are formed by pin aperturing (U.S. Patent No. 5,628,097; no melt lips formed) or pattern-bonding and stretch-aperturing nonwovens (U.S. Pub. No. 2003/00291951 A1; at least some melt lips are formed), wherein such a method forms patterns comprising apertures having an effective aperture area of about 1 mm2 to about 8 mm2 with an open area of about 10% to about 30% [0204], wherein applying the area range as an overall average hole area and dividing by the open area gives a calculated repeat unit area range of about 154 to 3680 mm2 or 117-2800 mm2, respectively, and assuming a square-shape (for ease of calculation) provides a length and width of 21 mm to 60 mm or 19 mm to 53 mm, respectively, wherein the ranges are prima facie obviously overlapping. The nonwoven patterns are tested/depicted using image capture software [0259-0262, 0318-0323].
Further regarding claims 7 and 20, Arizti also teaches larger patterns, wherein Figs. 96-97 depict patterns comprising an approximately 210 aperture pattern (comprising a thick banded diamond-shape with small heart corners spaced apart from and surrounding a larger heart radiating a thin X-shape) and an approximately 182 aperture pattern (comprising a diamond shape comprising heart corners spaced apart from and surrounding a densely packed smaller diamond shape comprising a plurality of oriented 2 and 607 to 14560 mm2, respectively, and a length of 26 mm to 130 mm or 25 to 121 mm, respectively.
Regarding claims 14 and 16-17, the web comprises a laminate comprising an upper/first layer and a lower/second layer, wherein a layered nonwoven web [0262, 0265], which may be a spunbond or carded nonwoven [0128]. Furthermore, U.S. Pub. No. 2003/00291951 A1, teaches a spunbond nonwoven laminate [0050, 0085-0089].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arizti, as applied to claim 14 above, in view of Xie et al. (CN 102673030 A) (hereinafter “Xie”).
Regarding claim 15, Arizti does not teach a first skin facing layer to be hydrophobic with the underlying core facing layer to be hydrophilic.
Xie teaches a perforated nonwoven fabric comprising two nonwoven layers useable as a topsheet in an absorbent article, wherein the surface (skin facing) layer has a contact angle greater than 90° (hydrophobic) and bottom/underlying layer having a contact angle less than 70°[0020], wherein the hydrophobic/hydrophilic bilayer structure is better than hydrophobic or hydrophilic alone or without [0002].
It would have been obvious to one of ordinary skill in the art at the time of invention to apply a hydrophobic/hydrophilic gradient to a first and second layer, respectively, in a top/surface sheet in an absorbent article. One of ordinary skill in the art would have been motivated to increase good feeling and liquid absorption [0002, 0024-0025].

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Arizti, as applied to claim 1 above, in view of Octavio.
Regarding claim 18, the nonwoven topsheet comprising an opacifying or whitening additive is not taught by Arizti.
Octavio teaches a fluid pervious nonwoven topsheet comprising whitened or opacified fibers, wherein the opacifying agent is included in or on the fibers (pg. 2, lines 55-63 & col. 10, lines 20-32).
It would have been obvious to one of ordinary skill in the art at the time of invention to use an opacifying/whitening agent in a nonwoven topsheet. One of ordinary skill in the art would have been motivated to increase masking properties (col. 2, lines 37-40).

Conclusion
All references (and if necessary, translations thereof) used herein have been previously cited and disclosed during the prosecution of parent application 15/897,184 and can be found therein.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134.  The Examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 17th, 2021